DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“B3”, “B4”, and “S1” (see paragraphs [0076] and [0078] of specification);
“B5” and “S1” (see paragraph [0081] of specification); and
“T7” (see paragraph [0084] of specification).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the phrase that can be implied “The present disclosure belongs to…” in the 1st line.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.  The claims recite purely processes of mental steps of “adjusting”, “receiving information”, and “setting a priority order” that lack an actual casting operation to be conducted by a die-casting machine.  This judicial exception is not integrated into a practical application because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than mere mental instructions of “adjusting”, “receiving”, and “setting” an abstract idea, and thus show no structure specific to how each of these steps are being conducted.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are drawn to at least the steps of “adjusting” process parameters, “receiving” information of casting process parameters, and “setting” a priority order of the casting process parameters.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
With regard to independent claims 1 and 8 (and a portion of claims dependent therefrom), the operating steps include at least steps of “adjusting” process parameters, “receiving” information of casting process parameters, and “setting” a priority order of the casting process parameters, which are mental (abstract) steps that do not require a corresponding operation by a die-casting machine.  These “adjusting”, “receiving”, and “setting” steps can be processed by human involvement (mental steps) and do not necessarily produce a tangible result.  In this instance, the applicants are requested to clarity these “adjusting”, “receiving”, and “setting” steps of using the die-casting machine to set forth the process in a tangible manner.  As an example, the applicants are requested to provide one or more positive, distinct operating steps by providing a die-casting method that recites casting (pouring) and solidification of molten metal, including measuring and/or controlling of casting or solidification thereof.  Correction and clarification are required for these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 insofar as definite (in view of the 35 USC 101 and 35 USC 112(a) rejections) are rejected under 35 U.S.C. 103 as being unpatentable over Fulton et al. (US 2012/0193060).
Regarding independent claims 1 and 8, as well as claims 5 and 12, Fulton et al. disclose a method and system for adjusting die-casting process parameters of a die-casting machine (abstract; paragraphs [0008], [0012], and [0023]-[0052]; and Figures 1 and 2), in which the method/system include the following steps/features:
receiving molten aluminum temperature information during a wheel casting process (paragraph [0023]); and
responding to the received information that is set in a priority order as determined by one or more detection means, followed by adjusting the process parameters corresponding to the information, including down time, or interruption time between die casting cycles (paragraphs [0023] and [0026]; and Figure 2).
Fulton et al. fail to teach detecting using X-rays to determine defect information.  However, it would have been obvious to one of ordinary skill in the art to provide any of one or more types of detection means that are functionally equivalent to X-rays, in order to relay the detected information of the process parameters and determine defect information of aluminum die castings.
Regarding claims 2 and 9, the method/system of Fulton et al. include inspecting the die in order to determine/judge whether or not to replace it (paragraph [0032]).
Regarding claims 3, 4, 10, and 11, Fulton et al. fail to teach the claimed intervals of interruption durations.  However, it would have been obvious to one of ordinary skill in the art to set any desired interval of interruption duration in order to obtain adequate time to inspect the die, since it would depend on the design choice of the size and shape of the die, as well as the number of die casting cycles.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claims 6 and 13, Fulton et al. fail to disclose multiple (first, second, and third) adjustment parameters.  However, it would have been obvious to one of ordinary skill in the art to provide multiple points of adjustment parameters in order to gather more incremental data during the die casting process for precision purposes.
Regarding claims 7 and 14, Fulton et al. disclose (in paragraph [0050]) that after testing indicates a defective product, then including one or more steps of adjusting the process parameters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  The Kirkman, Wang et al., and Leblanc references are also cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        November 15, 2022